Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/17/20 was filed after the mailing date of the application on 4/17/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422  re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/155,044.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 15/155,044 contain every element of claims 1-20 of the instant application and such anticipate claims 1-20 of the instant application.
3.	This is a provisional obviousness-type double patenting rejection since the conflicting claims have not yet been patented. The mapping of the rejected claims of the instant application to the copending application is as follows:
Claim 1 in the instant application #16/815,747 corresponds to claim 1 in the co-pending application #15/155,044. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US Patent Pub. 2013/0185207) in view of Dorfman (US Patent Pub. 2014/0282961) in view of Mirzah (US Patent Pub 20080098464).


As per claims 1, 16 and 20:  Lyons discloses a system comprising:
at least one processor (Fig 1 element 110);
a communication interface communicatively coupled to the at least one processor (Fig. 2, steps 320 and 330f); and
memory storing computer-readable instructions that, when executed by the at least one processor, cause the system to:
par. 0026, a customer 302 has a desire to access personal information for instance on a relying party website; see also par. 0023; Fig. 3, step 302f);
based on receiving the authentication request from the first computer system associated with the telephone agent channel, generate a set of one or more authentication prompts based on a set of authentication rules defined for the telephone agent channel (pars. 0028-0029; customer asked to provide PAN and challenger question presented; Fig. 2, steps 320 and 330f);
provide the set of one or more authentication prompts generated based on the set of authentication rules defined for the telephone agent channel (pars. 0028-0029; customer asked to provide PAN and challenger question presented; Fig. 2, steps 320 and 330);
validate one or more responses to the set of one or more authentication prompts generated based on the set of authentication rules defined for the telephone agent channel (pars. 0029-0030, confirmation of authentication and customer gains access to personal information; Fig. 3 step 340); and
based on validating the one or more responses to the set of one or more authentication prompts generated based on the set of authentication rules defined for the telephone agent channel, provide user account information associated with the user account to the first computer system associated with the telephone agent channel (pars. 0029-0030, confirmation of authentication and customer gains access to personal information; pars. 0039-0040; in step 522, the relying party shares data received from the customer, which can include a network ID (identification), case code, required information, and authentication level (or assurance score) required to access the personal information hosted by the relying party's website. In step 524, the data received from the customer and relying party is sent to the payment card service provider, which is captured by the managing computer system of the payment card service provider. If the customer is eligible to access personal information on the relying party website or as an initial step, in step 540, the customer enters the complete primary account number (i. e., eligible PAN) and sends the information to the managing computer system (i.e., by clicking OK, Send and/or Enter on the keyboard or graphical user interface of the client device for example). In step 542, the customers' PAN information is passed onto the managing computer system for the payment card service provider, which determines the attribute provider and sends the attribute provider the PAN and a request for authentication and/or challenger questions based on the authentication needs of the relying party site. In step 544, the attribute provider (or issuer) returns one or more (as required) authentication and/or challenger questions that need to be answered by the customer. In step 550, the managing computer system presents the authentication and/or challenger questions to the relying party website, which presents the authentication and/or challenger questions in step 552 to the customer within the existing pop-up window; Figs. 3, 5 A&B);
wherein the authentication request comprises information requesting to authenticate a caller as a customer of a financial institution using one or more pars. 0028-0029; customer asked to provide PAN; Fig. 2, steps 320; par. 0014, the term "issuer" or "attribute provider" can include, for example, a financial institution (i.e., bank)), 
wherein providing the set of one or more authentication prompts generated based on the set of authentication rules defined for the telephone agent channel comprises: sending, via the communication interface, and to the first computer system associated with the telephone agent channel (See Lyons: pars. 0039-0040; in step 522, the relying party shares data received from the customer, which can include a network ID (identification), case code, required information, and authentication level (or assurance score) required to access the personal information hosted by the relying party's website. In step 524, the data received from the customer and relying party is sent to the payment card service provider, which is captured by the managing computer system of the payment card service provider. If the customer is eligible to access personal information on the relying party website or as an initial step, in step 540, the customer enters the complete primary account number (i.e., eligible PAN) and sends the information to the managing computer system (i.e., by clicking OK, Send and/or Enter on the keyboard or graphical user interface of the client device for example). In step 542, the customers' PAN information is passed onto the managing computer system for the payment card service provider, which determines the attribute provider and sends the attribute provider the PAN and a request for authentication and/or challenger questions based on the authentication needs of the relying party site. In step 544, the attribute provider (or issuer) returns one or more (as required) authentication and/or challenger questions that need to be answered by the customer. In step 550, the managing computer system presents the authentication and/or challenger questions to the relying party website, which presents the authentication and/or challenger questions in step 552 to the customer within the existing pop-up window; Figs. 5A&B), and wherein providing the set of one or more authentication prompts generated based on the set of authentication rules defined for the telephone agent channel comprises: sending, via the communication interface, and to the first computer system associated with the telephone agent channel, a message prompting the customer service representative using the first computer system associated with the telephone agent channel to ask the caller to provide the one-time passcode for verification over the phone (See Lyons: pars. 0039-0040; in step 522, the relying party shares data received from the customer, which can include a network ID (identification), case code, required information, and authentication level (or assurance score) required to access the personal information hosted by the relying party's website. In step 524, the data received from the customer and relying party is sent to the payment card service provider, which is captured by the managing computer system of the payment card service provider. If the customer is eligible to access personal information on the relying party website or as an initial step, in step 540, the customer enters the complete primary account number (i.e., eligible PAN) and sends the information to the managing computer system (i.e., by clicking OK, Send and/or Enter on the keyboard or graphical user interface of the client device for example). In step 542, the customers' PAN information is passed onto the managing computer system for the payment card service provider, which determines the attribute provider and sends the attribute provider the PAN and a request for authentication and/or challenger questions based on the authentication needs of the relying party site. In step 544, the attribute provider (or issuer) returns one or more (as required) authentication and/or challenger questions that need to be answered by the customer. In step 550, the managing computer system presents the authentication and/or challenger questions to the relying party website, which presents the authentication and/or challenger questions in step 552 to the customer within the existing pop-up window; Figs. 5A&B).
However Lyon does not specifically disclose a message prompting a customer service representative using the first computer system associated with the telephone agent channel to ask the caller to provide a username associated with the online banking account (Dorfman: par. 0025, the log-in ID may be a username, an e-mail address, a screen name, or any other unique ID, name, or address associated with the user).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Lyons and Dorfman in it’s entirety, to modify the technique of Lyons for online authentication, which enables a customer to gain access to personal information by adopting Dorfman's teaching for authenticating an 
However Lyon in view of Dorfman do not specifically disclose sending, via the communication interface, and to a client device registered to the customer of the financial institution, a one-time passcode (Mirzah: par. 0018, SMS payment security service allows customers to first be identified by their internet banking login and password and then by the OTP—a one-time SMS code. This service works by sending one time only code OTP via SMS to user's mobile phone while completing an on-line payment. Then, user enters the unique code into the payment confirmation screen within a short allowable period of time to complete the payment; Fig. 6B)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Lyons, Dorfman and Mirzah in it’s entirety, to modify the technique of Lyons for online authentication, which enables a customer to gain access to personal information by adopting Mirzah's teaching for user authentication systems used for access control in computer and network security systems. The motivation would have been to maintaining and ensuring the safety and security of customer information.
As per claims 2 and 17:  The system of claim 1, wherein providing the set of one or more authentication prompts generated based on the set of authentication rules defined for the telephone agent channel comprises:
Lyons: pars. 0028-0029; challenger question presented; Fig. 2, step 330).
As per claim 3:  The system of claim 2, wherein sending the message prompting the customer service representative using the first computer system associated with the telephone agent channel to ask the caller to provide the response to the security question associated with the online banking account comprises sending a message prompting the customer service representative using the first computer system associated with the telephone agent channel to ask the caller to provide a response to a security question associated with login history of the online banking account (Lyons: pars. 0028-0029; challenger question presented; Fig. 2, step 330).
As per claim 4:  The system of claim 3, wherein sending the message prompting the customer service representative using the first computer system associated with the telephone agent channel to ask the caller to provide the response to the security question associated with the login history of the online banking account comprises sending a message prompting the customer service representative using the first computer system associated with the telephone agent channel to ask the caller to identify a specific device that was previously used to access the online banking account on a specific date (Lyons: pars. 0028-0029; challenger question presented; Fig. 2, step 330).
As per claim 5:  The system of claim 2, wherein sending the message prompting the customer service representative using the first computer system associated with the telephone agent channel to ask the caller to provide the response to the security question associated with the online banking account comprises sending a message prompting the customer service representative using the first computer system associated with the telephone agent channel to ask the caller to provide a response to a security question associated with usage history of the online banking account  (Lyons: pars. 0028-0029; challenger question presented; Fig. 2, step 330).
As per claims 6 and 18:  The system of claim 1, wherein providing the set of one or more authentication prompts generated based on the set of authentication rules defined for the telephone agent channel comprises:
sending, via the communication interface, and to the client device registered to the customer of the financial institution, a biometric input prompt; and receiving, via the communication interface, and from the client device registered to the customer of the financial institution, biometric validation input (Dorfman: par. 0046, the IVR server(s) may instruct the user to say one more words or phrases, and/or to answer one or more security questions, using the user's natural speaking voice, Fig. 6).
As per claims 7 and 19:  The system of claim 1, wherein providing the set of one or more authentication prompts generated based on the set of authentication rules defined for the telephone agent channel comprises sending at least one authentication prompt to an omni-channel user interface component integrated into an application executed by the first computer system (see Mirzah; see abstract).
As per claim 8:  The system of claim 7, wherein providing the user account information associated with the user account to the first computer system associated with the telephone agent channel comprises sending at least a portion of the user account information associated with the user account to the omni-channel user interface component integrated into the application executed by the first computer system (See Mirzah: par. 0115, if the user name is valid, then the authentication server identifies a random subset of PIN or password consecutive character position numbers and delivers this authentication challenge to the user (block 2050). The user is prompted to enter the one time authentication response OTAR which is the PIN or password characters corresponding to the requested positions in the received one time authentication challenge OTAC using the graphical user interface (block 2060).; Fig. 2).
As per claim 9:  The system of claim 7, wherein providing the user account information associated with the user account to the first computer system associated with the telephone agent channel comprises sending a message indicating that the caller has been authenticated to the omni-channel user interface component integrated into the application executed by the first computer system (See Mirzah: par. 0115, if the input data matches the random subset of PIN or password requested by the server, then successful authentication is signaled to the user via the graphical user interface; Fig. 2).
As per claim 11:  The system of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the system to:
Lyons; par. 0026, a customer 302 has a desire to access personal information for instance on a relying party website; see also par. 0023; Fig. 3, step 302f);:
receive, via the communication interface, and from an administrative computer system, authentication rules information defining the set of authentication rules for the telephone agent channel and store the authentication rules information defining the set of authentication rules for the telephone agent channel received from the administrative computer system (Lyons; pars. 0028-0029; customer asked to provide PAN; Fig. 2, steps 320; par. 0014, the term "issuer" or "attribute provider" can include, for example, a financial institution (i.e., bank)).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US Patent Pub. 2013/0185207) in view of Dorfman (US Patent Pub. 2014/0282961) in view of Mirzah (US Patent Pub 20080098464) and Dhandayuthapani (US Patent Pub. 2016/0380976).

As per claim 10:  The system of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the system to:
Lyons in view of Dorfman and in view of Mirzah do not specifically disclose receive, via the communication interface, and from the first computer system associated 
However, in an analogous art, Dhandayuthapani discloses system/method for user access control wherein an account update request is received (Dhandayuthapani: par. 0069, actions may include changing a password; Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Dhandayuthapani with the method and system of Lyons, Doftman, and Mirzah wherein an account update request is received to provide users with a means for improving user’s access features (Dhandayuthapani: par. 0069).


Claims 12- 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US Patent Pub. 2013/0185207) in view of Dorfman (US Patent Pub. 2014/0282961) in view of Mirzah (US Patent Pub 20080098464) and Webb (US Patent 8255971).

As per claim 12:  The system of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the system to:
receive, via the communication interface, and from a second computer system associated with a banking center channel, a second authentication request for a second par. 0026, a customer 302 has a desire to access personal information for instance on a relying party website; see also par. 0023; Fig. 3, step 302f);
based on receiving the second authentication request for the second user account from the second computer system associated with the banking center channel (pars. 0028-0029; customer asked to provide PAN and challenger question presented; Fig. 2, steps 320 and 330f);
provide the second set of one or more authentication prompts generated based on the second set of authentication rules defined for the banking center channel (pars. 0028-0029; customer asked to provide PAN and challenger question presented; Fig. 2, steps 320 and 330);
validate one or more responses to the second set of one or more authentication prompts generated based on the second set of authentication rules defined for the banking center channel (pars. 0029-0030, confirmation of authentication and customer gains access to personal information; Fig. 3 step 340); and
based on validating the one or more responses to the second set of one or more authentication prompts generated based on the second set of authentication rules defined for the banking center channel, provide second user account information associated with the second user account to the second computer system associated with the banking center channel (pars. 0029-0030, confirmation of authentication and customer gains access to personal information; pars. 0039-0040; in step 522, the relying party shares data received from the customer, which can include a network ID (identification), case code, required information, and authentication level (or assurance score) required to access the personal information hosted by the relying party's website. In step 524, the data received from the customer and relying party is sent to the payment card service provider, which is captured by the managing computer system of the payment card service provider. If the customer is eligible to access personal information on the relying party website or as an initial step, in step 540, the customer enters the complete primary account number (i. e., eligible PAN) and sends the information to the managing computer system (i.e., by clicking OK, Send and/or Enter on the keyboard or graphical user interface of the client device for example). In step 542, the customers' PAN information is passed onto the managing computer system for the payment card service provider, which determines the attribute provider and sends the attribute provider the PAN and a request for authentication and/or challenger questions based on the authentication needs of the relying party site. In step 544, the attribute provider (or issuer) returns one or more (as required) authentication and/or challenger questions that need to be answered by the customer. In step 550, the managing computer system presents the authentication and/or challenger questions to the relying party website, which presents the authentication and/or challenger questions in step 552 to the customer within the existing pop-up window; Figs. 3, 5 A&B).
Lyons in view of Dorfman and in view of Mirzah do not specifically disclose generate a second set of one or more authentication prompts based on a second set of authentication rules defined for the banking center channel.
Webb: Col. 3, lines 41 -48, the invention are directed to a centralized, risk-based authentication system capable of interfacing with multiple users over multiple diverse channels as well as multiple diverse applications. The authentication system may consider a type of user request, a user profile, an account type, the type of access channel, and other factors in determining appropriate authentication criteria for authentication of the user; Figs. IB-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Webb with the method and system of Lyons, Doftman, and Mirzah to include a second authentication request for a second user account and provide second user information based on the second set of rules to provide users with a means for authenticating customers in a consistent and appropriate manner through multiple access channels (Webb: Col. 1, lines 5-10).
As per claim 13:  The combination of Lyons, Doftman, Mirzah and Webb discloses the system of claim 12, wherein the second authentication request comprises information requesting to authenticate a visitor to a banking center as a second customer of the financial institution using one or more credentials of a second online banking account maintained by the financial institution for the second customer (Webb: Col. 1, lines 5-10).
As per claim 14:  The combination of Lyons, Doftman, Mirzah and Webb discloses the system of claim 13, wherein providing the second set of one or more authentication prompts generated based on the second set of authentication rules defined for the banking center channel comprises sending at least one authentication prompt to an omni-channel user interface component integrated into an application executed by the second computer system associated with the banking center channel (Webb: Col. 1, lines 5-10).
As per claim 15:  The combination of Lyons, Doftman, Mirzah and Webb discloses the system of claim 14, wherein providing the second user account information associated with the second user account to the second computer system associated with the banking center channel comprises sending a message indicating that the visitor to the banking center has been authenticated to the omni-channel user interface component integrated into the application executed by the second computer system associated with the banking center channel (Webb: Col. 1, lines 5-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D BROWN/Primary Examiner, Art Unit 2433